Citation Nr: 0804899	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-31 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.

3.  Entitlement to service connection for varicosities of the 
left lower extremity.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to June 
1979

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004, March 2007 and September 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for 
varicosities of the left lower extremity, low back disability 
and bilateral ankle disability are addressed in the remand 
that follows the order section of this decision.




FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees; there is no instability, subluxation, 
dislocated cartilage or limitation of extension of the right 
knee.

2.  The veteran's left knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees; there is no instability, subluxation, 
dislocated cartilage or limitation of extension of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 10 
percent for right knee chondromalacia.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257-5261 (2007).

2.  The criteria are not met for a rating in excess of 10 
percent for left knee chondromalacia.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of 10 
percent for his right and left knee chondromalacia.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in July 2003, prior to its initial adjudication of 
these claims.  Although he was not specifically informed in 
this letter that he should submit any pertinent evidence in 
his possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  

Although the veteran was not provided notice with respect to 
the effective-date element of the claims until March 2006, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted for 
either disability.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
notice with respect to this element of the claim was no more 
than harmless error.

The Board is also cognizant of the Court's recent decision in 
Vasquez-Florez v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  In that case the Court held, in pertinent part, that 
proper notice for a claim for increased rating should include 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the veteran's employment and 
daily life.  In addition, the Court held that where an 
increased disability is found, notice should indicate that a 
disability rating would be assigned by applying relevant 
diagnostic code addressing the impact of symptoms on 
employment and daily life.  While the exact requirements of 
Vasquez-Florez are not met by any of the notice letters sent 
to the veteran, the veteran was sent the relevant rating 
criteria in the September 2004 Statement of the Case.  
Furthermore, in his December 2007 Board hearing, he indicated 
his actual knowledge of pertinent criteria and the effect of 
his disabilities on his employment at a VA warehouse and on 
his daily life.  In this regard, the veteran and his 
representative addressed all relevant rating criteria 
pertaining to the veteran's knee disabilities in their 
testimony and questioning.  Accordingly, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (VA may cure notice defect by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, the claimant had 
actual knowledge of VCAA requirements).

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).
The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In response to his claim, the veteran was afforded a VA 
examination in December 2003.  It disclosed that right knee 
flexion was to 50 degrees and extension was full.  Left knee 
flexion was to 45 degrees and extension was full.  These 
findings justify the assignment of a 10 percent rating for 
each knee on the basis of limitation of flexion, but do not 
warrant the assignment of more than a 10 percent rating for 
each knee.  

The veteran had a normal gait at the time of his January 2007 
VA examination.  Upon physical examination, the veteran's 
active range of motion against gravity was 0 to 130 degrees, 
bilaterally.  Passive range was 0 to 140 degrees.  These 
findings clearly do not support more than the currently 
assigned 10 percent rating for each knee.

The Board has also considered the DeLuca factors set out 
above.  In November 2003 outpatient records, the veteran was 
noted to ambulate without difficulty.  The December 2003 VA 
examiner stated that the range of motion testing was done 
with consideration of pain, fatigue, weakness, lack of 
endurance, incoordination and repetition motion.  Still, 
referring to the veteran's subjective complaints of 
difficulty, the December 2003 VA examiner estimated the 
veteran to be 60 percent incapacitated due to difficulty 
ambulating with severe pain.  However, the veteran denied 
flare ups, instead describing his severe pain as constant at 
that time.  In the January 2007 VA examination report, the 
veteran was described as having pain bilaterally, but pain 
did not limit his range of motion.  Furthermore, the veteran 
had no stiffness, weakness, or additional loss of motion with 
repetitive use.  So, even when considering Deluca, the 
findings from these examinations do not support more than a 
10 percent rating for either knee.

During his December 2003 VA examination, the veteran has 
complained of pain on a daily basis, weakness, stiffness, 
burning, locking, and fatigability.  He described the pain as 
being intense and noted that he elevates his legs and uses 
ice.  Use of Oxycodone was noted in the veteran's January 
2007 examination, at which time the veteran used assistive 
aids and a brace while walking.  He complained that he could 
only stand for 15 to 30 minutes, and that he could only walk 
for one quarter mile.  The veteran also expressed that he has 
lost five to six days due to pain, presumably referring to 
work.  He stated that he could not jog, play basketball, or 
drive for prolonged periods.  He also complained of 
difficulty exercising or squatting.  An August 2006 
outpatient note indicates that the veteran complained of 
increasing pain in both knees, left greater than right.  
Physical examination did disclose peripatellar and medial 
tenderness.  The veteran's complaints were echoed in his 
December 2007 hearing testimony.  In consideration of the 
applicable rating criteria, however, the Board assigns 
greater weight to the objective measurements and observations 
of the VA examiners when determining range of joint motion.  

The Board has considered whether more than a 10 percent 
rating is warranted for either knee disability on any other 
schedular basis, but has found none.

In particular, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5257 on the basis of lateral 
instability or recurrent subluxation and a 20 percent rating 
is not warranted under Diagnostic Code 5258 on the basis of 
frequent episodes of locking, pain, and effusion into the 
joint.  In this regard, the Board notes that on the December 
2003 VA examination, Lachman's and McMurray's tests were 
negative.  The veteran did complain of popping of both knees.  
Although none was noted expressly by the examiner, he did 
acknowledge joint effusion based on findings in a February 
2003 magnetic resonance imaging (MRI) report.  The February 
2003 MRI report is of record, and it indicates that the study 
was negative except for mild joint effusion.  Menisci and 
ligaments were unremarkable.  The January 2007 VA examination 
report also notes no dislocation, subluxation, or locking.  
At that time, no joint effusion was found.  

Accordingly, the Board concludes that there is no other 
schedular basis to assign a rating higher or separate rating 
for either knee.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has either disability warranted more than a 10 
percent rating.  See Hart v. Mansfield, No. 05-2424 (U. S. 
Vet. App. Nov. 19, 2007); Fenderson v. West; 12 Vet. App. 119 
(1999).




Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left or right knee disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned 10 percent 
rating.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia is denied.

Entitlement to rating in excess of 10 percent for left knee 
chondromalacia is denied.


REMAND

The veteran was denied service connection for varicosities of 
the left lower extremity in a March 2007 rating decision  and 
for low back disability and bilateral ankle disability in a 
September 2007 rating decision.  A notice of disagreement 
with these decisions was received in December 2007.  The RO 
has not provided the veteran with a statement of the case in 
response to this notice of disagreement.  Because the notice 
of disagreement placed the issue in appellate status, the 
issues must be remanded for the originating agency to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issues of 
entitlement to service connection for 
varicosities of the left lower extremity, 
low back disability and bilateral ankle 
disability, and inform the veteran and his 
representative of the requirements to 
perfect an appeal with respect to these 
new issues.

2.  If the veteran perfects an appeal with 
respect to any of these issues, the RO or 
the AMC should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

No action is required of the appellant until she is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


